DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The Amendment filed 16JUN2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 18FEB2022.
Applicant's arguments filed 16JUN2022 have been fully considered.
Regarding claim 1, notably the claim does not require a layer of only cellulose and a layer of only diatomaceous earth as some of the embodiments only require non-woven fiber layers. Additionally, the graded porous depth filter media does not exclude a layer with a combination of cellulose wood pulp and diatomaceous earth. The scope of claim 1 is:
A depth filtration device […] comprising:
a graded porous depth filter media, comprising an assembly of individually produced layers […] selected from the group consisting of:
(i) from top to bottom having […]
The claim is “closed” by specifying the different embodiments (e.g. excluding other combinations of layers), but does not limit the individual layers.
The rejection is the combination of teachings of YAVORSKY and DAO.
YAVORSKY teaches a graded porous depth filter media, comprising an assembly of individually produced layers. Broadly, the requirement is three stages of filtration: (a) a pre-filtration zone (b) a primary filtration zone and (c) a polishing zone (Fig. 1; par. [0010]). The pre-filtration zone comprises e.g. polypropylene needlefelt (par. [0050]), primary filtration zone comprises e.g. cellulose fibers (abstract), and the polishing zone comprises e.g. diatomaceous earth (par. [0062]).
DAO is cited as providing a graded depth filter with a plurality of layers having a broad pore size range of which may be optimized for a particular application.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAVORSKY (US 20040118765) in view of DAO (US 20040124146).
Regarding claim 1, YAVORSKY teaches a deep gradient-density filter device (title, Figs.) including a depth filtration device (par. [0008]) capable of clarification of biomolecules (abstract), comprising:
a graded (or stepped gradient filter, par. [0043]) porous depth filter media (Fig. 1), comprising an assembly of individually produced layers (par. [0030,0038]), wherein each layer in the graded porous depth filter media is in contact with at least one other layer (compact stacked filter; [0026,0030,0040]), selected from:
e.g. (ii), from top to bottom, having a non-woven fiber layer having a nominal pore size of e.g. 25 µm (Fig. 2 #21; par. [0050]), followed by a non-woven fiber layer having a nominal pore size of e.g. 1 µm (Fig. 2 #22; par. [0009]), followed by a layer of cellulose (loose fibrillated cellulose fiber material; abstract; Fig. 3 #30; par. [0050]), and a layer of diatomaceous earth (Fig. 4 #41).
YAVORSKY does not teach specifically e.g. the embodiment of (ii) having a certain number of layers having a certain pore size. However, DAO teaches a porous spun polymeric structure (title, Figs.) comprising a depth filtration device (e.g. Fig. 3D) comprising:
a graded (par. [0055]) porous depth filter media consisting of e.g.
(vii) from top to bottom, having a plurality of non-woven fiber layers (abstract) each having a pore size of in the range of 500 microns to 5 microns (par. [0076]) of about 10 layers (par. [0068]).
DAO’s pore size range of 500 microns to 5 microns overlaps the instantly claimed range of 200 microns to 8 microns (for the embodiment of (vii), which also overlaps the embodiment of (ii) having a range of 25 microns to 5 microns) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
It is obvious to optimize the number of layers and pore sizes as results effective variables that are dependent on the desired applications in filtering materials in the biotechnology field (par. [0068]). One having ordinary skill in the art would recognize pore size and the number of layers as a result effective variable that effects the filtration performance and tensile strength of the filter, which can be optimized to minimize the risk of clogging (par. [0075]) which is suitable for filtering biological fluids (par. [0006-0007]).
Therefore at the time the invention was made one having ordinary skill in the art would arrive at the claimed layered structure of graded pore sizes to achieve the predictable result of purifying biological samples with a graded non-woven filter in order to select the desired filtration properties and minimize the risk of clogging (DAO abstract, par. [0068], [0075]).
Regarding claim 2, YAVORSKY teaches the device has a total thickness of about half an inch (par. [0014]) or 1.27 cm, which anticipates the claimed range of 0.3 cm to about 3 cm.
Regarding claim 3, YAVORSKY’s depth filter has multiple graded layers (Fig. 1-4) and therefore is inherently anisotropic.
Regarding claim 4, YAVORSKY’s depth filter media comprises a composite of graded layers of non-woven fibers and diatomaceous earth (par. [0055,0060]).
Furthermore, the claims set forth a method and/or the material worked on (chemically flocculated feedstock) as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 5, YAVORSK teaches the non-woven fibers comprise e.g polypropylene (par. [0055]).
Regarding claims 6-9, YAVORSK’s filter is capable of filtering e.g. monoclonal antibodies (mAbs) and materials with the claimed fluid properties (abstract; par. [0080]).
Furthermore, the claims set forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAVORSKY (US 20040118765) in view of DAO (US 20040124146) and YAVORSKY (US 20070193938).
Regarding claim 10, YAVORSKY ‘765 implies the combination of a filter and a bioreactor as teaching filtering materials from a bioreactor (raw cellular culture suspensions, manipulated cells, harvest of extracellular products, biopharmaceutical fluid, protein cultured or fermented cellular broth are all materials from bioreactors; abstract; par. [0012,0073-0075]).
In considering the disclosure of YAVORSKY ‘765, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
If not explicitly teaching a “bioreactor”, it is obvious to one having ordinary skill in the art to provide for a depth filter in fluid communication with a bioreactor for clarifying bioreactor fluids. See also YAVORSKY ‘938, which teaches such a system (abstract, par. [0011]).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777